Grant, J.
{after stating the facts). Four objections are raised by the attorney general to this claim:
1. That this provision of the city charter is in violation of section 20, art. 4, of the Constitution, in that no such object is expressed in its title.
2. That the general tax law of the State was passed subsequently to this charter, which act exempts all state property from taxation, and therefore repealed this provision of the charter.
3. That the act reincorporating the city of Lansing was not constitutionally enacted, because it was not read three times in each house of the legislature before its final passage, as required by section 19, art. 4, of the Constitution.
4. That the act is an appropriation of public money for local purposes, and is therefore void under section 45, art. 4, of the Constitution, in that two-thirds of the members of each house did not vote for the bill.
It has been the policy of this State from the beginning to exempt its property from taxation, local and general. I am not aware of any act before passed by the legislature imposing the burden upon the State of assisting municipal corporations financially to support their local govern*329ments. This is taxation pure and simple, and confers the extraordinary power upon the local authorities to assess the state property at any sum they shall deem proper, and then to apportion a certain part of the city taxes to the State. The State has no part or lot in the matter. No provision is made by which any state officer is notified, and can appear to contest the assessed value of the state property or the amount of the taxes, or to protect the interests of the State. That such power is extraordinary is a very mild statement of the case. It is the sole instance ever found upon the statute books of Michigan where private or public property was assessed, and taxation imposed, without - giving the owner an opportunity to be heard. Such power is repugnant to every principle of just taxation. The title to the act gives no hint of an intention to confer such power. It is not a common incident to municipal corporations. No better case can be found to illustrate the necessity and wisdom of the constitutional requirement. There is nothing in the title to this act to indicate to the taxpayers of this State or to their representatives in the legislature that the state property is to be taxed, or that its funds are to be appropriated to maintain the local government of the city of Lansing. No one would be bold enough to assert that, if such appeared in the title, it would not have met with opposition. We think this provision of the act is clearly unconstitutional, because the object is not expressed in the title. Davies v. Board of Sup’rs, 89 Mich. 295.
It is unimportant, in this view of the case, to discuss the other questions.
The writ is denied.
Long, C. J., and Moore, J., concurred with Grant, J.